
	

113 HR 1753 IH: Making supplemental appropriations for the National Oceanic and Atmospheric Administration for fisheries disasters, and for other purposes.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1753
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Pallone (for
			 himself, Mr. Bishop of New York,
			 Mr. Runyan,
			 Mr. Grimm, and
			 Mr. LoBiondo) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		Making supplemental appropriations for the National
		  Oceanic and Atmospheric Administration for fisheries disasters, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the fiscal
			 year ending September 30, 2013:
			Department of
		  Commerce
			National Oceanic and Atmospheric
		  Administration
			Operations, Research, and
		  Facilities
			For an additional amount for
		  Operations, Research, and Facilities for necessary expenses
		  related to fishery disasters during calendar year 2012 that were declared by
		  the Secretary of Commerce as a direct result of impacts from Hurricane Sandy,
		  $193,000,000, to remain available until September 30, 2014:
		  Provided, That such amount is designated by the Congress as
		  being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985.
			This Act may be cited as the Sandy
			 Disaster Fisheries Relief Act.
		
